               Case 2:19-cr-00014-MCE Document 101 Filed 09/11/20 Page 1 of 2


 1 KYLE R. KNAPP
   Attorney at Law
 2 California State Bar No. 166597
   916 2ND Street, 2nd Floor
 3 Sacramento, CA 95814
   Telephone:(916) 441-4717
 4

 5 Attorney for ROSE MARIE SEGALE

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10 UNITED STATES OF AMERICA,                        )   CASE NO. 19-CR-00014-MCE
                                                    )
11                                 Plaintiff,       )
                                                    )
12                                                  )
     v.                                             )
13                                                  )   STIPULATION AND ORDER TO
                                                    )   CONTINUE JUDGEMENT AND SENTENCING
14 ROSE MARIE SEGALE,                               )
                                                    )
15                                 Defendant.       )
                                                    )
16 __________________________________               )

17

18
            IT IS HEREBY STIPULATED by and between the parties hereto through their respective
19
     counsel, Miriam Hinman, Assistant United States Attorney, attorney for plaintiff; Kyle Knapp, attorney
20
     for defendant, Rose Marie Segale, that the previously scheduled sentencing date of September 24, 2020,
21
     be vacated and the matter set for sentencing on November 5, 2020 at 10:00am.
22
            This continuance is requested to allow counsel additional time to provide materials to probation
23
     and to research several issues in order to address the guideline analysis. In addition, defense counsel is
24
     currently engaged in a homicide trial in state court that will conclude in mid-October. I have contacted
25
     Ms. Hinman and Ms. Modica and they have no objection to the additional time needed to finalize this
26
     case. In addition, counsel seeks, if possible, to have the hearing live and not via video-conference or
27
     Zoom call.
28
               Case 2:19-cr-00014-MCE Document 101 Filed 09/11/20 Page 2 of 2

            In light of the above request the following revised sentencing schedule is requested - Judgement
 1
     and Sentencing – November 5,2020; Reply or Statement of Non - Opposition to Motion to Correct PSR
 2
     due October 29, 2020; Motion to Correct PSR/Formal Objections due October 22, 2020. The final PSR
 3
     has been filed.
 4

 5 Dated: September 8, 2020                                     Respectfully submitted.

 6
                                                                  /s/ Kyle R. Knapp
 7                                                              Kyle R. Knapp
                                                                Attorney for Defendant, Rose Marie Segale
 8

 9

10
     Dated: September 8, 2020                                   Respectfully submitted.
11

12                                                                /s/ Miriam Hinman
                                                                Miriam Hinman
13                                                              Assistant U.S. Attorney
                                                                Attorney for Plaintiff
14

15
            IT IS SO ORDERED.
16

17 Dated: September 10, 2020

18

19

20

21

22

23

24

25

26

27

28


                                                         2                                      11CR069-JAM
